February 15, 2008


Mr. David M. Pruessner
The Law Offices of David M. Pruessner
Three Galleria Tower
13155 Noel Road, Suite 1025
Dallas, TX 75240

Mr. Charles F. Fulbruge III, Clerk
U.S. Court of Appeals, Fifth Circuit
600 S. Maestri Place
New Orleans, TX 70130
Mr. Charles C. Self III
Whitten & Young, P.C.
P.O. Box 208
Abilene, TX 79604


Mr. Michael R. Cooper
P.O. Box 1276
Salado, TX 76571

RE:   Case Number:  04-0728
      Court of Appeals Number:
      Trial Court Number:

Style:      FAIRFIELD INSURANCE COMPANY
      v.
      STEPHENS MARTIN PAVING, LP; CARRIE BENNETT, INDIVIDUALLY AND AS
      REPRESENTATIVE OF THE ESTATE OF ROY EDWARD BENNETT, DECEASED, AND AS
      NEXT FRIEND OF LANE EDWARD BENNETT, CODY LEE BENNETT, AND APRIL ANNE
      BENNETT, MINORS

Dear Counsel:

      Today the Supreme Court of Texas delivered the  enclosed  opinions  in
the above-referenced cause.  The Motion for Re-argument is denied.


                                       Sincerely,
                                       [pic]


                                       Blake A. Hawthorne, Clerk


                                       by Claudia Jenks, Chief Deputy Clerk



Enclosures
|cc:|Mr. Wade Caven Crosnoe |
|   |Mr. G. Andrew Veazey   |
|   |Ms. Macey Reasoner     |
|   |Stokes                 |
|   |Mr. Robert M. Roach Jr.|
|   |                       |
|   |Mr. Robert D. Allen    |
|   |Ms. Kathleen Hopkins   |
|   |Alsina                 |
|   |Mr. P. M. Schenkkan    |
|   |Mr. Fred A. Simpson    |
|   |Mr. Randall L. Smith   |
|   |Mr. E. Thomas Bishop   |
|   |Mr. Mark L. Kincaid    |